DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed May 09, 2022. Claims 21-40 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 
. 
Claim Rejections – 35 USC section § 103
 	 Applicant's arguments with respect to the current pending claims  have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26, 30-32 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (Pub No.: 20070052724) in view of Goel et al (Pub No.: 2011/0026793) in view of Hadjiiski et al (NPL titled: Automated registration of coronary arterial trees from multiple phases in coronary CT angiography (cCTA).
	As to independent claim 21, Graham discloses a computer-implemented method of controlling image annotation (intended use, given no weight) (method of navigating along a hollow tubular object – see [p][0001]), using at least one computer system, the method comprising using a processor (104 –see Fig 10) for: receiving a digital representation of image data corresponding to anatomic features of a patient (volume rendering, Surface rendering or other image processing methods can be used to generate two-, three- or four-dimensional images of the patient from any viewpoint inside the data set – see [p][0045]); generating, , a first plurality of image segmentations  within the digital representation of image data (note that the navigation instead comprises a series or segments in a lumen – see [p][0054]), each of the plurality of image segmentations comprising a region of interest (note that some the segment are straight while over are bent – see [p][0056]); generating one or more groups of image segmentations, each group of the one or more groups a plurality of image segmentations (note that the set is made up of a series of rays which are pass through voxel which are added up – see [p][0052]); determining, by the at least one computer system, a representative segmentation for the given group of the one or more groups, the representative segmentation being determined as a segmentation among the plurality of image segmentations of the given group closest to an average segmentation of the plurality of image segmentations of the given group (note that the average ray length for each group is calculated, and the group having the longest average length is selected – see [p][0054]); and presenting, by the at least one computer system, the representative segmentation of the given group of the one or more groups for selection (note that the entire volume which is generated by the rays is view on displayed to the user – see [p][0047]) or correction by a user.
 	Note the discussion above, Graham does not expressly disclose the first and second set of a plurality of segmentations.
 	Goel discloses an automatic centerline extraction method including the first and second set of a plurality of segmentations (see [p][0062] and Fig 10 – where a centerline is divided into main and children branches). 
 	Graham and Goel  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the automatic centerline extraction method of Goel into the method of Graham in order to identify a voxel data set corresponding to a centerline of the structure of interest based on the gradient vector field (see [p][0008]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	Note the discussion above; the combination of Graham and Goel as a whole does not expressly disclose segmenting, by extracting a coronary artery tree topology from the digital representation of the digital representation, the second set being generated by extracting the coronary artery tree topology from the digital representation.
 	Hadjiiski discloses an automated registration method including segmenting, by extracting a coronary artery tree topology from the digital representation of the digital representation (see section 1, [p][003] and section 2.1), the second set being generated by extracting the coronary artery tree topology from the digital representation (see section 1, [p][003] and section 2.1).
 	 Graham, Hadjiiski and Goel  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporated the automated registration method Hadjiiski into the method of Graham as modified by Hadjiiski in order to build a best-quality tree to facilitate detection of stenotic plaques (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	
 	As to claim 22, Graham teaches the computer-implemented method, further comprising the following steps prior to the step of generating the plurality of image segmentations of features identified within the image data: adjusting the digital representation of image data (see [p][0056]); and generating, by the at least one computer system, alternative image segmentations of anatomic features identified within the adjusted digital representation of image data (see [p][0056]).

 	As to claim 23, Graham teaches the computer-implemented method, further comprising: determining, by the at least one computer system, one or more associations between members of a set of image segmentations of the plurality of image segmentations (see [p][0030]), wherein the given group comprising the plurality of image segmentations is generated based on the determined one or more associations (see [p][0030]).

 	As to claim 24, Graham teaches the computer-implemented method, wherein the digital representation of image data is acquired electronically via a network (note that a computer system that implements the invention may usefully be integrated with a Picture Archiving and Communication System (PACS). – see [p][0090]).

 	As to claim 25, Graham teaches the computer-implemented method wherein the representative segmentation identifies anatomic features identified within the image data (for e.g. a lumen in the body – see [p][0046]).

 	As to claim 26, Graham teaches the computer-implemented method, wherein the plurality of image segmentations are generated using multiple image analysis algorithms (note that the images can be retrieved from a number of medical imaging devices – see Fig 10 and [p][0092]).

 	As to claim 30, Graham teaches the computer-implemented method, wherein the image data is a portion of a body organ (for e.g. a lumen in the body – see [p][0046]).

	As to claim 31, this claim differs from claim 1 only in that claim 1 is method whereas claim 31 is a system and a data storage device storing instructions and a processor are additively recited. The combination of Graham, Hadjiiski and Goel as a whole discloses a system including a data storage device (108 – see Fig 10 of Graham) storing instructions and a processor (a local processor – see [p][0091] of Graham).

 	Claim 32 is a corresponding to a system claim to a method of claim 22, and the analysis rejecting a claim 22 is equally applicable for this claim.

 	As to claim 39, this claim differs from claim 1 only in that claim 1 is method whereas claim 39 is a non-transitory computer-readable medium and a computer system containing computer-executable programming instructions are additively recited. The combination of Goel,  Hadjiiski and Graham discloses a non-transitory computer-readable medium including a computer system containing computer-executable programming instructions (software may be stored locally at the or each workstation 104, or may be stored remotely – see [p][0092] of Graham).

 	Claim 40 is a corresponding to a non-transitory computer readable medium
claim to a method of claim 22, and the analysis rejecting a claim 22 is equally applicable for this claim.


Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (Pub No.: 20070052724) in view of Goel et al (Pub No.: 2011/0026793) in view of Hadjiiski et al (NPL titled: Automated registration of coronary arterial trees from multiple phases in coronary CT angiography (cCTA) as applied to claim 21 further in view of Rousson et al (Pub No.: 20070253611).
  	As to claim 27,  the combination of Graham, Hadjiiski and Goel does not expressly disclose the computer-implemented method, wherein each of the one or more associations between members of the set of image segmentations is determined by computing a dice coefficient.
 	Rousson discloses a method for segmentation of digital image data wherein each of the one or more associations between members of the set of image segmentations is determined by computing a dice coefficient (see [p][0034]).
 	Graham, Goel, Hadjiiski and Rousson are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the method for segmentation of digital image of Rousson into the method of Graham as modified by Goel and Hadjiiski in order perform similarity matches between  different groups so that the best group can be chosen (see [p][0028]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 36 is a corresponding to a system claim to a method of claim 27, and the analysis rejecting a claim 27 is equally applicable for this claim.

Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (Pub No.: 20070052724) in view of Goel et al (Pub No.: 2011/0026793) in view of Hadjiiski et al (NPL titled: Automated registration of coronary arterial trees from multiple phases in coronary CT angiography (cCTA) as applied to claim 21 further in view of Yang et al (Automatic centerline extraction of coronary arteries in coronary computed tomographic angiography).
 	As to claim 28,  the combination of Graham, Hadjiiski and Goel does not expressly disclose the computer-implemented method, wherein generating the plurality of groups of image segmentations includes generating the plurality of groups of image segmentations via a cluster algorithm.
 	Yang discloses a center line extraction method including wherein generating the plurality of groups of image segmentations includes generating the one or more groups of image segmentations via a cluster algorithm (see section Improved Frangi’s Vesselness Filter, [p][003] – where rays are clustered).
 	Graham, Goel, Hadjiiski and Yang are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate a center line extraction method of Yang into the method of Graham as modified by Goel and Hadjiiski in order to cluster the rays oriented in the same local direction into M groups thus quantify the distribution of the rays, connected component labeling on the sphere (see section Improved Frangi’s Vesselness Filter, [p][003]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 37 is a corresponding to a system claim to a method of claim 28, and the analysis rejecting a claim 28 is equally applicable for this claim.

Claims 29  and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (Pub No.: 20070052724) in view of Goel et al (Pub No.: 2011/0026793) in view of Hadjiiski et al (NPL titled: Automated registration of coronary arterial trees from multiple phases in coronary CT angiography (cCTA) as applied to claim 21 further in view of Sun et al (Pub No.: 20060239554)
 	As to claim 29,  the combination of Graham, Hadjiiski and Goel does not expressly disclose the computer-implemented method, wherein the cluster algorithm includes spectral partitioning and isoperimetric portioning.
 	Sun discloses a method for determining viewing direction including wherein the cluster algorithm includes spectral partitioning and isoperimetric portioning (see [p][0126])
 	Graham, Goel, Hadjiiski and Sun are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the method for determining viewing direction of Sun into the method of Graham as modified by Goel and Hadjiiski in order delineate difference regions of the image using a mask and reducing the size of the mask until the regions are differentiated (see [p][0015]). 
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 38 is a corresponding to a system claim to a method of claim 29, and the analysis rejecting a claim 38 is equally applicable for this claim.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        July 18, 2022